ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




                           People v. Owsley, 2013 IL App (1st) 111975




Appellate Court            THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                    DONALD OWSLEY, Defendant-Appellant.



District & No.             First District, Second Division
                           Docket No. 1-11-1975


Filed                      September 10, 2013
Rehearing denied           October 23, 2013


Held                       The evidence establishing that defendant engaged in deception to obtain
(Note: This syllabus       control over the victim’s property, including real estate and bank accounts
constitutes no part of     while intending to permanently deprive the victim of the use, benefit, and
the opinion of the court   possession of that property, and that he possessed with the intent to issue
but has been prepared      a quitclaim deed signed by the victim that was capable of defrauding
by the Reporter of         another was sufficient to sustain defendant’s convictions for the financial
Decisions for the          exploitation of an elderly person and one count of forgery, and the
convenience of the         sentence of 3 years’ probation and a $36,000 fine was not
reader.)
                           an abuse of discretion.


Decision Under             Appeal from the Circuit Court of Cook County, No. 05-CR-2330; the
Review                     Hon. Timothy Joseph Joyce, Judge, presiding.



Judgment                   Affirmed.
Counsel on                 Jed Stone and Eric Shah, both of Stone & Associates, Ltd., of Waukegan,
Appeal                     for appellant.

                           Anita M. Alvarez, State’s Attorney, of Chicago (Alan J. Spellberg, Yvette
                           Loizon, and Rachel Mabbott, Assistant State’s Attorneys, of counsel), for
                           the People.


Panel                      JUSTICE SIMON delivered the judgment of the court, with opinion.
                           Presiding Justice Quinn and Justice Harris concurred in the judgment and
                           opinion.



                                            OPINION

¶1          Following a bench trial, defendant Donald Owsley was found guilty of five counts of
        financial exploitation of an elderly person and one count of forgery and sentenced to three
        years’ probation and a $36,000 fine. On appeal, defendant contends that the State failed to
        prove him guilty beyond a reasonable doubt of financial exploitation of an elderly person or
        forgery and that the fine is excessive. For the reasons that follow, we affirm.

¶2                                           BACKGROUND
¶3          Defendant was charged with six counts of financial exploitation of an elderly person in
        that he stood in a position of trust and confidence with Theodore Hoellen and knowingly and
        by deception obtained control over the Theodore Hoellen Trust dated January 31, 2002, the
        parcel of land at 5845 North Kenton Avenue in Chicago, a certificate of deposit account from
        Liberty Bank, a savings account from Harris Bank, a certificate of deposit account from
        Banco Popular, and Hoellen’s retirement plan benefits with the intent to permanently deprive
        Hoellen of the use, benefit, or possession of those properties. Defendant was also charged
        with forgery and eight counts of official misconduct for committing the crimes of financial
        exploitation of an elderly person and forgery in his official capacity as an employee of the
        Chicago police department and violating the rules and regulations of the Chicago police
        department.
¶4          At trial, John Hoellen, Theodore Hoellen’s nephew, testified that Theodore was born on
        December 30, 1913, and lived by himself in a house at 5845 North Kenton Avenue. John
        lived in Chicago until 1995, when he moved to Washington, D.C., and thereafter visited
        Theodore every fall when he returned to Chicago for homecoming weekend at Northwestern
        University. John called Theodore to check in on him once a month, but was only able to get
        in touch with him six to eight times a year. John formed some concerns about Theodore’s
        faculties during his visits in 1999, 2000, and 2001 because Theodore seemed increasingly
        confused.

                                                -2-
¶5        Theodore first mentioned defendant to John during John’s visit in 2002. Theodore, who
     seemed agitated, also spoke of some documents he had signed and John and Theodore
     searched for the documents, but could not find them. While John was visiting, defendant let
     himself inside Theodore’s house with a set of keys, and he and John exchanged information.
     Theodore asked defendant where the documents he had signed were located, and defendant
     responded that he did not know. John returned to Chicago in December 2002 and
     encountered defendant when he arrived at Theodore’s house. John asked defendant about the
     documents Theodore had mentioned during the previous visit, and defendant told John that
     he would have to ask Theodore about them. Theodore told John that he did not know what
     defendant was talking about. John subsequently contacted the Office of the Public Guardian,
     which provided him with a quitclaim deed for Theodore’s property and a general power of
     attorney regarding Theodore.
¶6        John later returned to Chicago, and on February 10, 2003, he accompanied Theodore to
     Harris Bank, where they removed defendant as a beneficiary on Theodore’s checking account
     and executed a revocation of power of attorney, a revocation of will, a revocation of trust,
     and a trustee deed. On February 11, 2003, John and Theodore went to Liberty Bank and
     closed an account under which defendant had been named as a beneficiary and opened a new
     account under Theodore’s name. On February 19, 2003, John learned that an order of
     protection had been sought against him by Theodore. John returned to Chicago, and on
     February 28, 2003, the day on which he was to appear in court, John picked up Theodore,
     who did not know about the court date, and brought him to the hearing. As a result of the
     hearing, the court ordered an evaluation of Theodore, and on March 31, 2003, John learned
     that Theodore had been taken to the hospital. Theodore was subsequently transferred to a
     nursing home, and he died on July 12, 2006.
¶7        Peter Schmiegel, the deputy of the adult guardianship division of the office of the Cook
     County public guardian, testified that the division conducted an investigation of Theodore
     and determined that he was a disabled adult, that the public guardian was named as the
     guardian of Theodore’s person and estate and filed a citation to recover assets against
     defendant on his behalf, and that Schmiegel deposed defendant and cross-examined him at
     trial as part of that proceeding. Schmiegel then testified regarding the testimony provided by
     defendant at the deposition and trial. Defendant testified that he first met Theodore in the fall
     of 1999 while responding to a call from Theodore’s neighbor’s house and that he visited
     Theodore with increasing regularity as they became friends. In early 2001, Theodore told
     defendant that he wanted to convey his house to defendant by a quitclaim deed and on
     February 10, 2001, defendant and Theodore executed a deed granting defendant a joint
     tenancy interest in Theodore’s house in the presence of various witnesses. Defendant did not
     have the deed notarized or recorded until August 2003 because Theodore told him not to
     record it and to just hold on to it. On April 17, 2001, defendant and Theodore executed a
     document granting defendant a power of attorney for health care for Theodore and on May
     25, 2001, they executed a document granting defendant a general power of attorney.
     Defendant and Theodore executed a will and trust on January 31, 2002, after having met with
     Warren Dulski, an attorney, because Theodore wanted defendant to be the recipient of his
     property. By the end of 2001, defendant, consistent with Theodore’s wishes, had been placed

                                               -3-
       on all of Theodore’s accounts at Liberty Bank, Harris Bank, and Banco Popular. Defendant
       sought an order of protection against John Hoellen after he was removed from the Harris
       Bank account on February 10, 2003, and filled out a petition for such an order, which
       Theodore then signed. Defendant further testified that on August 1, 2003, he had Alvero
       Guerrero, a notary public, notarize the quitclaim deed from February 10, 2001, and the
       accompanying statement by grantor and grantee, which was signed by defendant and
       Guerrero.
¶8         Patricia Walsh testified that she worked at a restaurant at which Theodore had eaten
       about twice a day. Walsh waited on Theodore almost every day. Beginning in 1998, she
       noticed that Theodore sometimes talked to himself or had conversations with people that did
       not exist and did not always change his clothes. Beginning in 2001, Walsh noticed that
       defendant joined Theodore for meals a couple times a week and that Theodore’s demeanor
       was different when he was with defendant from when he was at the restaurant by himself
       because he sometimes seemed agitated when he was with defendant. Walsh also overheard
       defendant telling Theodore to sign some papers and saying “just sign the papers, what
       difference does it make?”
¶9         Sara Ausmann testified that she lived next door to Theodore until 2003 and that between
       1995 and 1999, while she was in high school, she noticed that Theodore would walk up and
       down the streets and talk to himself and sometimes cuss at the trees and birds. In the summer
       of 1999, Ausmann found Theodore in her kitchen, and Theodore believed that she was an
       intruder in his house and took a swing at her. Ausmann called 911 while Theodore exited her
       house, and defendant and another police officer arrived a short time later. Ausmann told
       defendant what had happened, and he and the other officer went to Theodore’s house.
       Defendant returned about a half hour later and told Ausmann that Theodore was likely
       confused and that the officers were going to take him to the hospital. A couple weeks later,
       defendant started visiting Theodore at his house a couple times a week, and after a few
       months, defendant would pick Theodore up and take him somewhere.
¶ 10       Warren Dulski testified that in the spring of 2001, defendant arrived at his office and said
       that he had a friend who needed help planning his estate, and that on July 28, 2001, he met
       with defendant and Theodore at his office. Defendant brought the deed to Theodore’s house
       to the meeting, and Dulski prepared a will, a trust, and a quitclaim deed for defendant and
       Theodore. While Dulski’s secretary prepared a deed in trust granting the house from
       Theodore to defendant, Dulski met with Theodore in private to go over the documents.
       Theodore declined to sign the documents, saying he needed time to think about it, and Dulski
       provided Theodore with a copy of those documents. In January 2002, Dulski received a
       phone call from defendant, who said that Theodore wanted to sign the documents at the end
       of the month but that he did not want to do it at Dulski’s office because Dulski was Polish.
       Dulski allowed defendant to pick up the documents from his office, but told defendant that
       he would not assume any responsibility for them. Dulski explained that this was the only
       time he allowed such documents to be executed while he was not present and that he only
       allowed it to occur this one time because defendant was a police officer and seemed
       trustworthy. Defendant picked up the documents from Dulski’s office a few days before
       January 31, 2002, and then returned them a few days later after they had been signed and

                                                 -4-
       notarized. Dulski took the quitclaim deed to the recorder of deeds and had it recorded, then
       returned it to defendant. On cross-examination, Dulski stated that he did not doubt that
       Theodore understood the terms of the documents he had prepared and that the documents
       were consistent with what Theodore had said he wanted done.
¶ 11       Alma Ortiz, a bank manager at Harris Bank, testified that Theodore and John Hoellen
       came to her bank on February 10, 2003, and executed a revocation of power of attorney.
       Prior to doing so, Ortiz told them that she needed to speak with Theodore alone, but
       Theodore said that John could be present for any necessary discussions. Less than a week
       later, defendant came to the bank with Theodore and requested that his power of attorney be
       restored and handed Ortiz a document to that effect, and Ortiz responded that she could not
       accept that document at that time. Ortiz subsequently met with Theodore by himself and
       Theodore explained that he wanted to be the only person in control of his account. A few
       days later, Ortiz again met with defendant and Theodore, at which time they each spoke
       privately over the phone with a representative of the bank’s account risk control department,
       and Ortiz did not make any changes to Theodore’s account following that meeting. Ortiz also
       testified that the statements for Theodore’s accounts showed that defendant became a
       beneficiary of his checking account in May 2001 and became a beneficiary of his savings
       account in October 2002. On cross-examination, Ortiz stated that if Theodore was not
       competent to change the beneficiaries on his accounts, he would not have been allowed to
       do so.
¶ 12       Chicago police officer Nancy Foley testified that on the morning of March 31, 2003, she
       responded to a home invasion call on the 5800 block of North Kenton Avenue and
       encountered Theodore and a neighbor of his when she arrived. Theodore seemed “confused
       and out of touch with reality” and stated that while he knew there were a few offenders, he
       could not see them because it was raining and snowing very heavily inside his house. There
       was no evidence that the house had been broken into, and Theodore was taken to a hospital.
       Defendant arrived at the scene while Officer Foley was present, and she testified that it was
       clear that Theodore knew defendant because he called him by his first name. On cross-
       examination, Officer Foley stated that defendant drove Theodore to the hospital in his car
       because Theodore did not want to be taken by an ambulance.
¶ 13       Dr. Robert Hanlon, a board-certified clinical neuropsychologist, testified that he
       evaluated Theodore on April 8, 2003, and concluded that Theodore suffered from a severe
       neuropsychological impairment and a moderate to severe functional disability and showed
       signs of mixed dementia consisting of features of Alzheimer’s disease and vascular dementia.
       Dr. Hanlon opined to a reasonable degree of neuropsychological certainty that Theodore was
       well into the middle stages of Alzheimer’s disease at the time of the examination and had
       been in the middle stages of dementia, and particularly Alzheimer’s disease, for at least five
       years. Dr. Hanlon also opined that in the five years prior to the examination, Theodore was
       not capable of handling his finances or safely living independently.
¶ 14       Dr. Theodore Wright, a board-certified family practitioner, testified for the defense that
       he regularly treated Theodore beginning in February 2001 after defendant had arranged for
       an appointment and that defendant accompanied Theodore to the majority of his
       appointments. Dr. Wright did not observe any evidence of delirium or disorientation and

                                                -5-
       testified that Theodore seemed well-oriented and responsive. During an appointment on
       February 13, 2003, Dr. Wright suggested that Theodore be hospitalized for testing due to an
       irregularity in his heart rate, and Theodore responded that he did not want to be hospitalized
       and that if he did eventually need hospital care, he wanted defendant to be notified, but not
       John Hoellen. On cross-examination, Dr. Wright stated that he did not test Theodore
       regarding his orientation and that he did not disagree with Dr. Hanlon’s opinion that
       Theodore was suffering from dementia at the time Dr. Wright was treating him.
¶ 15       Dr. Sanford Finkel, a board-certified geriatric psychiatrist, testified for the defense that
       he reviewed a number of documents regarding Theodore’s condition and opined to a
       reasonable degree of psychiatric certainty that Theodore had sufficient capacity to execute
       his last will and testament, sign the powers of attorney, and assign a beneficial interest in his
       bank accounts. Dr. Finkel also opined that Dr. Hanlon’s diagnosis that Theodore was
       suffering from the middle stages of Alzheimer’s disease in April 2003 was not consistent
       with the records and the medical literature in the field. On cross-examination, Dr. Finkel
       stated that Theodore had developed a mild cognitive impairment in the early 2000s and
       developed early stage Alzheimer’s disease by early 2003.
¶ 16       Jean Sullivan Gutrich, a funeral director and embalmer, testified for the defense that she
       met with Theodore and defendant in December 2001 to discuss Theodore’s funeral
       arrangements. Gutrich also testified that Theodore did not seem confused during the
       appointment and that she did not have any concerns about his capacity to make his own
       arrangements at that time.
¶ 17        Based on this evidence, the trial court found defendant guilty of the counts of financial
       exploitation of an elderly person relating to the trust, the property on Kenton Avenue, and
       the accounts at Liberty Bank, Harris Bank, and Banco Popular. The court also found
       defendant guilty of forgery, but found him not guilty of all the other crimes of which he was
       charged. In doing so, the court determined that the State proved beyond a reasonable doubt
       that defendant obtained control over Theodore’s property with the intent to permanently
       deprive him of the use, benefit, or possession of that property because the evidence showed
       that defendant obtained a beneficial interest in Theodore’s bank accounts and trust and that
       defendant and Theodore executed a quitclaim deed conveying Theodore’s house to
       defendant. The court also determined that defendant used deception to obtain control over
       Theodore’s property because the evidence showed that defendant was not telling the truth
       when he told Theodore and John in fall 2002 that he did not know where the documents
       Theodore had signed were located; was not telling the truth when he told Dulski that
       Theodore did not want to sign the documents Dulski prepared at Dulski’s office because he
       was Polish; concealed the quitclaim deed executed on February 10, 2001, granting him a
       joint tenancy in Theodore’s house by failing to have it recorded or notarized until August
       2003; and recorded that deed in August 2003 despite knowing that he did not have the
       authority to do so.
¶ 18        Following a sentencing hearing, the court entered an order sentencing defendant to
       concurrent terms of three years’ probation and separate fines of $18,000 for financial
       exploitation of an elderly person and forgery. In reaching that sentence, the court noted that
       defendant did not ultimately receive any profits from the crimes, that Theodore did not suffer

                                                 -6-
       any bodily harm as a result of defendant’s actions, and that defendant’s status as a police
       officer was not an aggravating factor. The court stated that it considered the long-term and
       well-planned nature of the offenses as an aggravating factor and the various letters in support
       of defendant as factors in mitigation. As to the fine, the court reviewed the information
       regarding defendant’s income and found that he had the financial wherewithal to pay the total
       fine of $36,000 in monthly installments of $1,000.

¶ 19                                         ANALYSIS
¶ 20                               I. Sufficiency of the Evidence
¶ 21       Defendant contends that the State failed to prove him guilty beyond a reasonable doubt
       of financial exploitation of an elderly person or forgery. A defendant’s challenge of the
       sufficiency of the evidence to sustain his conviction is reviewed to determine whether, after
       viewing the evidence in the light most favorable to the State, any rational trier of fact could
       have found the essential elements of the crime beyond a reasonable doubt. People v. Jordan,
       218 Ill. 2d 255, 269-70 (2006). This standard recognizes the responsibility of the trier of fact
       to resolve conflicts in the testimony, weigh the evidence, and draw reasonable inferences
       therefrom. People v. Siguenza-Brito, 235 Ill. 2d 213, 224 (2009). This court will only reverse
       a conviction when the evidence is so unreasonable, improbable, or unsatisfactory as to justify
       a reasonable doubt of the defendant’s guilt. People v. Ross, 229 Ill. 2d 255, 272 (2008).

¶ 22                       A. Financial exploitation of an elderly person
¶ 23       A person commits the crime of financial exploitation of an elderly person when he stands
       in a position of trust or confidence with the elderly person and he knowingly and by
       deception or intimidation obtains control over the property of the elderly person with the
       intent to permanently deprive the elderly person of the use, benefit, or possession of his
       property. 720 ILCS 5/16-1.3(a) (West 2000). The parties do not dispute that the State proved
       beyond a reasonable doubt that Theodore was an elderly person or that defendant stood in
       a position of trust and confidence in relation to him.

¶ 24                                        1. Deception
¶ 25       Defendant asserts that the State failed to sustain its burden because it did not prove that
       he engaged in any acts of deception or intimidation in regard to Theodore. The State
       responds that the evidence established that defendant used deception to obtain control over
       Theodore’s property. Under the general definition of the term “deception” provided in the
       Criminal Code of 1961 (720 ILCS 5/15-4 (West 2000)), a person has engaged in deception
       if he has knowingly created or confirmed another’s impression which is false and which the
       offender does not believe to be true or failed to correct a false impression which the offender
       has previously created or confirmed. Regarding the offense of financial exploitation of an
       elderly person, the term “deception” also refers to a misrepresentation or concealment of
       material fact relating to the terms of a contract or agreement entered into with an elderly
       person or the condition of a property involved in such a contract or agreement and the use


                                                 -7-
       or employment of a misrepresentation, false pretense, or false promise to induce, encourage,
       or solicit an elderly person to enter into a contract or agreement. 720 ILCS 5/16-1.3(b)(4)
       (West 2000).
¶ 26        Viewed in the light most favorable to the State, the evidence shows that defendant did
       not tell the truth when he told John Hoellen in fall 2002 that he did not know where the
       documents Theodore had signed were located, as Schmiegel testified that defendant admitted
       that he was in possession of the February 10, 2001, quitclaim deed from that date until he had
       it recorded and notarized in August 2003 and Dulski testified that he returned the January 31,
       2002, quitclaim deed to defendant after it had been recorded. The evidence also supports the
       inference that defendant did not tell the truth when he told Dulski that Theodore did not want
       to sign the documents prepared by Dulski in his office because Dulski was Polish, as
       Theodore likely would not have visited Dulski’s office and allowed him to prepare those
       documents in the first place if he harbored such a prejudice. The evidence further shows that
       defendant concealed the existence of the February 10, 2001, quitclaim deed by failing to have
       it recorded or notarized until August 2003. As a rational trier of fact could have determined
       that defendant engaged in those deceptive acts in the furtherance of a plan to obtain control
       over Theodore’s property, the State presented sufficient evidence to establish the element of
       deception.
¶ 27        In addition, the testimony of Ausmann, Walsh, and Dr. Hanlon, viewed in the light most
       favorable to the State, shows that Theodore suffered from a mental impairment and
       functional disability and was not capable of handling his finances during the time period at
       issue. The State also presented evidence showing that Theodore’s mental vulnerability was
       readily apparent and that defendant knew of Theodore’s condition from the time he met him,
       as he first met Theodore in response to Ausmann’s call regarding Theodore’s uninvited
       presence in her house. The evidence further shows that despite being aware of Theodore’s
       condition, defendant convinced Theodore to execute various documents granting him a
       beneficial interest in Theodore’s property. As such, a rational trier of fact could have
       determined that defendant engaged in deceptive acts in obtaining control over Theodore’s
       property by holding Theodore out to be competent to transfer interests in that property
       despite knowing that he was not competent to do so.

¶ 28                                  2. Permanent deprivation
¶ 29       Defendant asserts that the State did not prove that he intended to permanently deprive
       Theodore of the use, benefit, or possession of his property because the evidence showed that
       he did not take any money from Theodore’s bank accounts and that he would not have
       received any interest in Theodore’s property until after Theodore had died. To prove a
       defendant guilty of financial exploitation of an elderly person, the State must establish that
       the defendant obtained control over the property of an elderly person “with the intent to
       permanently deprive the elderly person *** of the use, benefit, or possession of his or her
       property.” 720 ILCS 5/16-1.3(a) (West 2000). In its finding of guilt, the court stated that the
       State had satisfied this element because the term “permanent deprivation” was defined, in
       part, as meaning to “[s]ell, give, pledge, or otherwise transfer any interest in the property or


                                                 -8-
       subject it to the claim of a person other than the owner” (720 ILCS 5/15-3(d) (West 2000))
       and the evidence showed that defendant transferred interests in Theodore’s property to
       himself.
¶ 30       Initially, we agree with defendant that the evidence does not show that he intended to
       deprive Theodore of the use or possession of his property, temporarily or permanently,
       because defendant would not have gained possession of Theodore’s properties until after he
       had died and there is no evidence showing that defendant interfered with Theodore’s use of
       his properties in any way. As such, the issue in this case is whether defendant intended to
       permanently deprive Theodore of the benefit of his properties.
¶ 31       It is a fundamental maxim of property law that “the owner of a property interest may
       dispose of all or part of that interest as he sees fit.” Phillips v. Washington Legal Foundation,
       524 U.S. 156, 167 (1998). While the absolute right to dispose of property as one sees fit may
       be tempered upon the owner’s death by the statutory right of a surviving spouse (In re Estate
       of Mocny, 257 Ill. App. 3d 291, 295 (1993)), one of the benefits of property ownership is the
       largely unencumbered right to determine the manner in which that property will be disposed
       of upon one’s death. In this case, the State presented evidence showing that defendant
       obtained control over interests in Theodore’s properties that would have vested upon
       Theodore’s death. As such, a rational trier of fact could have found that defendant intended
       to permanently deprive Theodore of a benefit of his properties by interfering with his right
       to determine the manner in which they would be disposed of upon his death.
¶ 32       While the parties discuss the issue of whether the State presented sufficient evidence to
       prove beyond a reasonable doubt that defendant obtained control over Theodore’s property
       in the State’s appellee’s brief and defendant’s reply brief, that issue was not raised by
       defendant in his appellant’s brief and, as such, any claim to that effect has been forfeited. Ill.
       S. Ct. R. 341(h)(7) (eff. July 1, 2008). Moreover, a defendant “obtains control” over a
       property when he transfers an interest in that property to himself (720 ILCS 5/15-7, 15-8
       (West 2000)), and the State presented evidence showing that defendant obtained control over
       Theodore’s properties by engineering the transfer of beneficial interests in those properties
       to himself. Accordingly, we conclude that the State presented sufficient evidence to prove
       defendant guilty beyond a reasonable doubt of the offense of financial exploitation of an
       elderly person.

¶ 33                                        B. Forgery
¶ 34       A person commits the crime of forgery when, with intent to defraud, he issues or delivers
       any document apparently capable of defrauding another such that it purports to have been
       made by another or at another time, or with different provisions, or by authority of one who
       did not give such authority while knowing it has been made or altered for that purpose. 720
       ILCS 5/17-3(a)(2) (West 2002). In this case, defendant was charged with having committed
       the offense of forgery in that he allegedly possessed with intent to issue a quitclaim deed
       signed by Theodore on February 10, 2001, that was capable of defrauding another because
       it purported to have been made by the authority of Theodore while defendant knew that it
       was not made by the authority of Theodore.


                                                  -9-
¶ 35       The record shows that on August 1, 2003, defendant signed the statement by grantor and
       grantee associated with the February 10, 2001, quitclaim deed and had that document
       notarized despite having learned earlier that year that his power of attorney for Theodore had
       been revoked. Defendant has not included in the appellate record the quitclaim deed and
       accompanying statement of grantor and grantee, which was admitted into evidence, and it
       is not clear from the report of trial proceedings whether defendant signed the statement
       merely as a grantee or also as an agent of the grantor. As defendant bears the burden of
       providing this court with a complete record sufficient to support his claims of error and any
       doubts arising from the incompleteness of the record will be resolved against him (People
       v. Lopez, 229 Ill. 2d 322, 344 (2008)), we will presume that defendant signed the statement
       both as a grantee and as an agent of the grantor, Theodore. As such, we conclude that a
       rational trier of fact could have found that defendant committed forgery when he recorded
       the February 10, 2001, quitclaim deed and statement by grantor and grantee in August 2003
       despite knowing that the statement by grantor and grantee was made without the authority
       of Theodore and that the State presented sufficient evidence to prove defendant guilty of
       forgery beyond a reasonable doubt.

¶ 36                                     II. Excessive Sentence
¶ 37        Defendant contends that the $36,000 fine imposed upon him is excessive and that this
       court should modify his sentence by reducing the size of the fine. Defendant does not dispute
       that the fine falls within the permissible statutory range, but asserts that it is excessive
       because he did not receive any money from Theodore or his estate and a punitive damages
       award of $50,000 had already been entered against him in a related civil case.
¶ 38        When the sentence imposed falls within the statutory range permissible for the offense
       of which the defendant is convicted, a reviewing court may disturb that sentence only if the
       trial court has abused its discretion. People v. Jones, 168 Ill. 2d 367, 373-74 (1995). A
       sentence will be deemed excessive and the result of an abuse of discretion if it is greatly at
       variance with the spirit and purpose of the law or manifestly disproportionate to the nature
       of the offense. People v. Stacey, 193 Ill. 2d 203, 210 (2000).
¶ 39        It is the province of the trial court to balance factors in aggravation and mitigation and
       make a reasoned decision as to the appropriate punishment (People v. Streit, 142 Ill. 2d 13,
       21 (1991)), and it is not our prerogative to reweigh these factors and independently decide
       that the sentence is excessive (People v. Alexander, 239 Ill. 2d 205, 214-15 (2010)). The
       record shows that the trial court considered proper aggravating and mitigating factors in
       sentencing defendant, as the court considered the well-planned nature of the offenses,
       defendant’s lack of profit from the crimes, the lack of injury to Theodore, and the letters in
       support of defendant in deciding his sentence. Regarding the size of the fine, the court
       reviewed information regarding defendant’s income and determined that defendant had the
       financial wherewithal to pay the $36,000 fine in $1,000 monthly installments. Under these
       circumstances, we conclude that the trial court did not abuse its discretion by imposing a
       total fine of $36,000.



                                                -10-
¶ 40                                CONCLUSION
¶ 41   Accordingly, we affirm the judgment of the circuit court of Cook County.

¶ 42   Affirmed.




                                         -11-